EXHIBIT MARTIN SNOW, LLP ATTORNEYS AT LAW 240 THIRD STREET POST OFFICE BOX 1606 MACON, GEORGIA 31202-1606 TELEPHONE 478/749-1700 TELECOPIER 478/743-4204 WRITER’S DIRECT DIAL : 478/749-1709 E-MAIL: mnwhite@martinsnow.com WENDELL L. BOWDEN EDWARD J. HARRELL JOHN C. EDWARDS J. KENNETH WALKER ROBERT R. GUNN, II JOHN T. McGOLDRICK, JR. CUBBEDGE SNOW, III WILLIAM H. LARSEN EDWARD L. LONG, JR. JOHN C. DANIEL, III T. BARON GIBSON, II CRAWFORD B. EDWARDS, JR. MICHAEL M. SMITH LISA M. EDWARDS BLAIR K. CLEVELAND THOMAS PETER ALLEN III AMBER K. DUFF MICHAEL N. WHITE H. DAVID BULLARD RICHARD A. EPPS, JR. ROSS S. SCHELL JENNY MARTIN STANSFIELD MARTY K. SENN STUART E. WALKER R. TYLER BRYANT OF COUNSEL JEFFREY M. RUTLEDGE EMERITUS T. BALDWIN MARTIN, JR. CUBBEDGE SNOW, JR. REMER C.
